DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/09/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of amended claim 1 and dependent claims 2-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest or obviate the invention of at least claim 1.  Claim 1 is drawn to a method of manufacturing a fuel cell separator comprising the steps recited therein.  Notably claim 1 requires stacking a first and second separator plate where the first and second separator plate include a plurality of protruding portions and junction portions that are pressed against corresponding plates by elastic deformation of bent portions located between protruding portions and junction portions.  
The prior art of record including Okamoto et al. (US 2016/0072135 A1) would teach a similar method of stacking and pressing separator plates [0008, fig. 4, fig. 8] and the prior art of record including Franklin (US 2004/0053099 A1) would teach the elastic deformation of components during pressing [0054, 0091-0092, fig. 9E, fig. 13-14].  However, the prior art of record would not teach, obviate, or suggest the claimed details of the separator plates including specific protruding portions in contact with frames and gas diffusion layers and during pressing a third junction portion is pressed against the first separator plate by elastic deformation of a second bent portion that is bent between the third junction portion and a fifth protruding portion, the second bent portion includes a third surface and an opposite fourth surface, the third surface and the fourth surface contracting in response to the pressing along the stacking direction.  Since claims 2-12 are dependent on claim 1 they would be allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724     

/STEWART A FRASER/Primary Examiner, Art Unit 1724